Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 07/14/2022 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wu et al. (US 2020/0146094 A1, Provisional application No. 62/755,292, filed on Nov. 2, 2018, hereinafter Wu).
Regarding Claim 1, Wu discloses a method for sidelink communication, performed by a terminal (see e.g., “FIG. 2 illustrates an example of a wireless communications system 200 that supports unicast sidelink establishment…”, [0108], prov. [0107]), the method comprising: 
transmitting, to a peer terminal, a control message for requesting establishment of a radio resource control (RRC) connection for the sidelink communication (see e.g., “At 405, UE 115-e may transmit, to UE 115,f, a first RRC message (e.g., a connection request message) including a request to establish a unicast connection over a sidelink between UE 115-e and UE 115-f”, Fig. 4, [0127], prov. [0126] and/or “the IP layer parameters may be negotiated by an upper layer control protocol running after RRC signaling is established (e.g., the unicast connection is established)”, [0119], prov. [0118]); 
receiving, from the peer terminal, a response message for the control message (see e.g., “At 410, UE 115-e may receive, from UE 115-f, a second RRC message…”, Fig. 4, [0128], prov. [0127]); 
determining whether the response message indicates acceptance of the establishment of the RRC connection (see e.g., “At 410, UE 115-e may receive, from UE 115-f, a second RRC message (e.g., a connection response message) indicating an acceptance of the request to establish the unicast connection over the sidelink and a set of parameters…”, Fig. 4, [0128], prov. [0127]); and 
in response to determining that the response message indicates the acceptance of the establishment of the RRC connection, performing the sidelink communication with the peer terminal based on the RRC connection established according to the control message (see e.g., “At 415, UE 115-e and UE 115-f may establish the unicast connection over the sidelink based on the acceptance of the request and the set of parameters of UE 115-f”, Fig. 4, [0129, prov. [0127] and/or “After the unicast connection is established, UE 115-a and UE 115-b may communicate using the unicast connection over a sidelink 230, where sidelink data 235 is transmitted between the two UEs 115”, [0120], prov. [0119]).
Regarding Claim 2, Wu discloses, wherein the control message includes at least one of an identifier of a sidelink service, a quality of service (QoS) flow identifier, or a combination thereof (see e.g., “Application layer 305-a of UE 115-a may indicate a provider service ID (PSID), a destination station ID, and data to V2X layer 310-a through message 320. Additionally, application layer 305-a may indicate the destination station ID and a QoS profile to V2X layer 310-a through message 325 e.g., via RRC signaling)”, [0122], prov. [0121]).
Regarding Claim 3, Wu discloses, wherein the sidelink communication is performed in a unicast scheme (see e.g., “At 405, UE 115-e may transmit, to UE 115,f, a first RRC message (e.g., a connection request message) including a request to establish a unicast connection over a sidelink between UE 115-e and UE 115-f”, [0127], prov. [0126]).
Regarding Claim 4, Wu discloses, wherein the response message indicates the acceptance of the establishment of the RRC connection or rejection to the establishment of the RRC connection (see e.g., “At 410, UE 115-e may receive, from UE 115-f, a second RRC message (e.g., a connection response message) indicating an acceptance of the request to establish the unicast connection over the sidelink and a set of parameters of UE 115-f”, [0128], prov. [0127]).
Regarding Claim 5, Wu discloses, transmitting, to the peer terminal, capability information of the terminal, wherein the capability information includes information on whether to support multiple carriers and/or information on frequency bands of the multiple carriers (see e.g., “the set of parameters may include a set of capabilities, connection parameters, or a combination thereof for UE 115-f. Additionally or alternatively, the first RRC message may include a first set of parameters of UE 115-e, where the set of parameters of UE 115-f are based on the first set of parameters of UE 115-e. In some cases, UE 115-f may determine to accept the request of the first RRC message based on one or more of a transmission/reception capability, an amount of radio resources available for the unicast connection”, [0128], prov. [0127] and/or “in some cases the device may have more than one antenna 825, which may be capable of concurrently transmitting or receiving multiple wireless transmissions”, [0177], prov. [0176] and/or “In some examples, signal waveforms transmitted over a carrier may be made up of multiple sub-carriers ( e.g., using multi-carrier modulation (MCM) techniques such as orthogonal)”, 0095], prov. [0094] and/or “Wireless communications system 100 may support communication with a UE 115 on multiple cells or carriers, a feature which may be referred to as carrier aggregation (CA) or multi-carrier operation. A UE 115 may be configured with multiple downlink component carriers (CCs)…”, [0101], prov. [0100]).
Regarding Claim 6, Wu discloses a method for sidelink communication, performed by a terminal (see e.g., “FIG. 2 illustrates an example of a wireless communications system 200 that supports unicast sidelink establishment…”, [0108], prov. [0107]), the method comprising: 
receiving, from a peer terminal, a control message for requesting establishment of a radio resource control (RRC) connection for the sidelink communication (see e.g., “At 405, UE 115-e may transmit, to UE 115,f, a first RRC message (e.g., a connection request message) including a request to establish a unicast connection over a sidelink between UE 115-e and UE 115-f”, Fig. 4, [0127], prov. [0126] and/or “the IP layer parameters may be negotiated by an upper layer control protocol running after RRC signaling is established (e.g., the unicast connection is established)”, [0119], prov. [0118]); 
determining whether to accept or reject the establishment of the RRC connection (see e.g., “In some cases, UE 115-f may determine to accept the request of the first RRC message based on one or more of a transmission/reception capability, an amount of radio resources available for the unicast connection, an issue for scheduling the unicast connection, or a particular service indicated for the unicast connection”, [0128], prov. [0127]);
transmitting, to the peer terminal, a response message for the control message according to a result of the determining (see e.g., “At 410, UE 115-e may receive, from UE 115-f, a second RRC message…”, Fig. 4, [0128], prov. [0127]); and
in response to determining to accept the establishment of the RRC connection, performing the sidelink communication with the peer terminal based on the RRC connection 15 established according to the control message (see e.g., “At 415, UE 115-e and UE 115-f may establish the unicast connection over the sidelink based on the acceptance of the request and the set of parameters of UE 115-f”, Fig. 4, [0129, prov. [0127] and/or “After the unicast connection is established, UE 115-a and UE 115-b may communicate using the unicast connection over a sidelink 230, where sidelink data 235 is transmitted between the two UEs 115”, [0120], prov. [0119]).
Regarding Claim 7, Wu discloses, wherein the control message includes at least one of an identifier of a sidelink service, a quality of service (QoS) flow identifier, or a combination thereof (see e.g., “Application layer 305-a of UE 115-a may indicate a provider service ID (PSID), a destination station ID, and data to V2X layer 310-a through message 320. Additionally, application layer 305-a may indicate the destination station ID and a QoS profile to V2X layer 310-a through message 325 e.g., via RRC signaling)”, [0122], prov. [0121]).
Regarding Claim 8, Wu discloses, wherein the sidelink communication is performed in a unicast scheme (see e.g., “At 405, UE 115-e may transmit, to UE 115,f, a first RRC message (e.g., a connection request message) including a request to establish a unicast connection over a sidelink between UE 115-e and UE 115-f”, [0127], prov. [0126]).
Regarding Claim 9, Wu discloses, wherein the response message indicates the acceptance of the establishment of the RRC connection or rejection to the establishment of the RRC connection (see e.g., “At 410, UE 115-e may receive, from UE 115-f, a second RRC message (e.g., a connection response message) indicating an acceptance of the request to establish the unicast connection over the sidelink and a set of parameters of UE 115-f”, [0128], prov. [0127]).
Regarding Claim 10, Wu discloses, receiving, from the peer terminal, capability information of the peer terminal, wherein the capability information includes information on whether to support multiple carriers and/or information on frequency bands of the multiple carriers (see e.g., “the set of parameters may include a set of capabilities, connection parameters, or a combination thereof for UE 115-f. Additionally or alternatively, the first RRC message may include a first set of parameters of UE 115-e, where the set of parameters of UE 115-f are based on the first set of parameters of UE 115-e. In some cases, UE 115-f may determine to accept the request of the first RRC message based on one or more of a transmission/reception capability, an amount of radio resources available for the unicast connection”, [0128], prov. [0127] and/or “in some cases the device may have more than one antenna 825, which may be capable of concurrently transmitting or receiving multiple wireless transmissions”, [0177], prov. [0176] and/or “In some examples, signal waveforms transmitted over a carrier may be made up of multiple sub-carriers ( e.g., using multi-carrier modulation (MCM) techniques such as orthogonal)”, 0095], prov. [0094] and/or “Wireless communications system 100 may support communication with a UE 115 on multiple cells or carriers, a feature which may be referred to as carrier aggregation (CA) or multi-carrier operation. A UE 115 may be configured with multiple downlink component carriers (CCs)…”, [0101], prov. [0100]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645